—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered March 28, 1991, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The issue of the appropriateness of the court’s use of illustrative examples of ownership, actual possession, and constructive possession during its charge to the jury has not been preserved for appellate review (see, CPL 470.05 [2]; People v Ford, 66 NY2d 428, 437). Although the court’s lengthy discussion of constructive possession was needless and irrelevant in this case of actual possession, the illustrative examples were neither coercive nor diversionary, nor minimized the seriousness of the task of the jury (see, People v Wright, 187 AD2d 1016; People v Ceballos, 136 AD2d 719, 720; People v Grant, 132 AD2d 619, 620). Accordingly, we find the defendant’s contentions to be without merit. Thompson, J. P., Rosenblatt, Miller and Pizzuto, JJ., concur.